Citation Nr: 1233224	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  06-06 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for headaches.  
 
2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from June 1968 to June 1970.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
 
In June 2010 and August 2011, the Board remanded this case for additional development.  There was substantial compliance with the remand directives and the case has returned to the Board.  See Dyment v. West, 13 Vet. App. 141 (1999) (it is substantial compliance with remand orders that is required in order to meet the obligations of Stegall v. West, 11 Vet. App. 268, 271 (1998)). 
 
 
FINDINGS OF FACT
 
1.  In a July 1987 rating decision VA confirmed and continued a previous denial of entitlement to service connection for headaches.  The Veteran did not appeal this decision within one year following notification.  
 
2.  In an August 1999 rating decision VA determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for paranoid schizophrenia.
 
3.  To the extent that new evidence has been received since the July 1987 rating decision, it does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for headaches.
 
4.  To the extent that new evidence has been received since the August 1999 rating decision, it does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia.  
 

CONCLUSIONS OF LAW
 
1.  The July 1987 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 
 
2.  The August 1999 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 
 
3.  New and material evidence has not been received to reopen the claims of entitlement to service connection for headaches and/or for an acquired psychiatric disorder, to include paranoid schizophrenia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
With regard to the issues decided herein, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  
 
In March 2004, VA notified the Veteran of the evidence needed to substantiate a service connection claim and also provided notification of his and VA's respective obligations with regard to obtaining evidence.  Pursuant to the June 2010 remand, the RO was directed to provide appropriate VCAA notice, to include notice as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  In July 2010, the Appeals Management Center (AMC) sent the Veteran a VCAA letter.  The letter did not identify the correct final rating decisions, nor did it explain why the claims were previously denied.  Notwithstanding, the letter set forth the definition of new and material evidence and provided information regarding how VA assigns disability ratings and effective dates.  On review, the Board finds that the Veteran was not prejudiced by any deficiencies in the aforementioned letter.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Specifically, the June 2010 remand indicated which rating decisions were final and specifically set forth the evidence needed to reopen his claims of entitlement to service connection for an acquired psychiatric disorder and for headaches.  The appellant was also advised of the evidence needed to substantiate the underlying claims.  The claims were then readjudicated in the June 2012 supplemental statement of the case.  Hence, any timing error was harmless.
 
VA has also satisfied its duty to assist.  The claims folder contains available service treatment records, service personnel records, and Social Security Administration records.  The Veteran reported treatment while stationed at Fort Hood and Fort Jackson.  The RO attempted to obtain these records.  A November 2011 response, however, indicates that an extensive search was conducted for records pertaining to the Veteran at Fort Jackson and Fort Hood.  No records could be found for the years 1968, 1969, or 1970, and all possible locations were checked.  Pursuant to the August 2011 remand, the RO was to also obtain any records of medical treatment at the VA Medical Center in Miami for the year 1970.  These records were requested in August 2011.  A November 2011 response from the VA Medical Center in Miami indicates that they had no records that were responsive to the request for records from January 1, 1970 to December 31, 1970.  It was further noted that the Veteran was in the military during part of this time frame.  In December 2011, the AMC determined that the service records and VA records for 1970 were unavailable and completed a Formal Finding of Unavailability.  The Veteran was notified of same.  
 
The claims folder contains extensive VA medical records.  Pursuant to the August 2011 remand, the RO was requested to print a copy of the VA medical records obtained in August 2010.  On review, a CD containing VA medical records was received in August 2010.  There is no indication that these records were printed.  Notwithstanding, the Board was able to view the records electronically and a remand simply to have the records printed would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).
 
The claims folder also contains various private medical records.  The Veteran has not specifically identified additional private records that need to be obtained.  
 
The Board acknowledges that the Veteran was not provided a VA examination to determine the etiology of his claimed disabilities.  The requirements for providing a VA examination apply to claims to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).  As discussed below, the Board does not find new and material evidence sufficient to reopen the claims of entitlement to service connection for an acquired psychiatric disorder or headaches.  Thus, examinations are not warranted.  
 
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c). 
 
Analysis
 
In June 2004, the RO determined that new and material evidence had not been received to reopen claims of entitlement to service connection for migraine headaches and paranoid schizophrenia.  Following the receipt of additional VA medical records, in May 2005, VA again determined that new and material evidence had not been submitted sufficient to reopen the claims.  In May 2005, the Veteran submitted a notice of disagreement and subsequently perfected this appeal.  While the Veteran specifically referenced the May 2005 decision in his notice of disagreement, the Board observes that this disagreement was also timely received as to the June 2004 decision.  Thus, for purposes of determining whether new and material evidence has been submitted, the Board does not consider the June 2004 decision as the last prior final denial.  
 
A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
 
New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."
 
In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 
 
Additional service treatment records were received in July 2000.  These records duplicate information previously of record.  In March 2010, the representative argued that despite its relevance, the Veteran's personnel file was not present.  The representative noted that many veterans seeking service connection for psychiatric disorders had histories of discipline problems and diagnoses of character and personality disorders while in service and these Veterans frequently identified the in-service problems as the onset of psychiatric difficulties.  Service personnel records were requested pursuant to the June 2010 remand and were received in July 2010.  These records include an October 1968 Special Court-Martial Order indicating that the Veteran was found guilty of stealing a ring and attempting to pawn it.  These records, however, do not contain information related to the claimed in-service conditions or otherwise suggest the presence of a psychiatric or headache disorder.  On review, the Board does not find 38 C.F.R. § 3.156(c) for application.  
 
In June 1972, VA denied entitlement to service connection for an acute schizophrenic episode and for headaches.  The decision noted that the service records were negative for any treatment of headaches and separation examination was within normal limits.  The Veteran denied any nervous trouble at that May 1970 examination.  The rating decision did find that the Veteran was entitled to treatment for active psychosis (schizophrenia) as it developed within two years following discharge from service.  See 38 U.S.C.A. § 1702 (West 2002).  

In January 1978, the RO determined that the Veteran had not furnished new and material evidence to reopen his claims and they remained in a disallowed status.  In July 1987, the RO issued a confirmed rating decision.  The Veteran did not appeal this decision within one year following notification and it is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.
 
In December 1998, the Veteran requested to reopen his claim of entitlement to service connection for schizophrenia.  In August 1999, the RO determined that new and material evidence had not been submitted to reopen the claim.  The RO noted that although new evidence was submitted, it was not directly relevant to the issue considered and that there was no medical evidence showing schizophrenia during service or within the one year presumptive period following military service.  The Veteran did not appeal this decision within one year following notification and it is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  
 
For purposes of this discussion, the Board will consider whether new and material evidence has been received since the final July 1987 decision (as to headaches) and the August 1999 decision (as to schizophrenia).  Evans v. Brown, 9 Vet. App. 273 (1996) (the evidence that is considered in determining whether new and material evidence has been submitted is that received by VA since the last final disallowance of the appellant's claim on any basis).  
 
The Veteran's schizophrenia claim has been recharacterized as an acquired psychiatric disorder, to include paranoid schizophrenia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 
 
Relevant evidence at the time of the July 1987 decision included the Veteran's contentions, service treatment records, VA discharge summaries, and private medical records.  
 
On report of medical history completed at his pre-induction examination in April 1968, the Veteran reported a history of depression or excessive worry but  denied frequent or severe headaches.  There are various notations in the physician's summary including "worry" without pathology, and nervousness with headache sometime, although portions of this were crossed out.  On physical examination, the Veteran's head, neurologic, and systems were reported as normal, and he was clinically evaluated as psychiatrically normal.  

A "Health Record - Abstract of Service" indicates that the Veteran's servicing medical and dental activities included Fort Jackson and Fort Hood.  Any specific conditions treated were not identified.  On separation examination in May 1970, the Veteran denied headaches, depression, excessive worry or nervous trouble of any sort.  The Veteran's head, neurologic, and psychiatric system were again reported as normal on clinical evaluation.  
 
In his March 1972 claim, the Veteran reported a nervous condition, with hospitalization from March 1972.  He also reported headaches with treatment in 1968 and 1970.  In an October 1976 claim, the Veteran reported that migraine headaches and a nervous condition both began in 1969.  
 
VA records show that the Veteran was admitted to the hospital on March 17, 1972.  He reported having been under increasing pressure for the prior six months and related being nervous since coming out of the Army in June 1970.  It was noted that he had no nervous problems in the Army.  He did get in trouble in the Army but had an honorable discharge.  Physical examination was within normal limits.  He was discharged against medical advice on April 3, 1972.  The Veteran was readmitted to the VA hospital on April 18, 1972.  His history was again documented.  He was started on medications.  He was discharged against medical advice on April 20, 1972.  The diagnosis remained an acute schizophrenic episode. 
 
A February 1987 record from International Medical Centers (IMC) documents the Veteran's report that he was diagnosed years ago with migraine headaches and that he had headaches on and off for two to three weeks.  An April 1987 record notes the Veteran came to the clinic asking for a letter about his headaches.  He was agitated and reported that he starting having headaches in the military in 1968 and that he had a nervous breakdown in 1972.  He wanted a letter stating his headaches stem from the nervous breakdown.  An April 1987 statement from Dr. A.R. at IMC indicates that the Veteran had been a patient at this facility since June 1983, and that he had been under her care since February 1987, and that he had been treated for migraine headaches.  
 
An April 1987 statement from Dr. P.M. at New Horizons Community Mental Health Center indicates that the Veteran has been an active client since 1979.  The diagnosis was schizophrenic paranoid type and he was treated with medication.  
 
A May 1987 statement from the Veteran's employer indicates that the appellant was not able to continue his job responsibilities as a result of his emotional state coupled with migraine headaches.  
 
Additional private and VA medical records were added to the claims folder prior to the August 1999 decision.  
 
Clinical records from New Horizons Community Mental Health Center were received in December 1998 and show continued psychiatric treatment.  These records also include VA discharge summaries showing that the Veteran was admitted for schizophrenic episodes in March 1972, April 1972, May 1972, November 1976, and June 1987.  
 
A May 1998 VA care plan indicates that the Veteran reportedly has been psychiatrically ill for the last 20 years since his discharge from the military with multiple admissions.  The diagnosis was schizophrenia, paranoid type.  A June 1999 progress note indicates that the Veteran has been attending their mental health clinic since May 1998.  The examiner indicated the Veteran was barely functional and suffered from a chronic severe mental illness, namely schizophrenia.  He also had frequent migraine headaches, reportedly on a weekly basis.  The Veteran explained that he had had this ailment since he was in the military back in 1968 to 1970.  
 
The evidence added to the record since the August 1999 rating decision includes a July 2000 disability statement indicating that the Veteran is a long term psychotic patient.  In January 2004, additional records were received from New Horizons.  These records date from approximately 1986 through 2001 and show continued treatment for schizophrenia.  
 
In a February 2004 statement, the Veteran reported that while he was in Fort Hood, he started to get severe headaches and went to the dispensary where they gave him Darvon.  That medication provided some improvement.  Since discharge, he had continued to have headaches at least once a week and this has affected his nerves to the point he needs psychiatric care.
 
In his May 2005 notice of disagreement, the Veteran reported that he had been treated for his nervous condition and migraine headaches since 1968 and had been treated by VA since 1972.  In his February 2006 Form 9, he reported that he was treated for schizophrenia and migraines at Fort Jackson and Fort Hood.  
 
Social Security Administration records indicate that the Veteran was determined to be disabled from June 1999 due to a primary diagnosis of schizophrenia.  
 
VA medical records from approximately May 1998 to December 2011 show treatment for various disabilities including schizophrenia, vascular dementia, diabetes, cognitive disorder, headaches, and a mood disorder secondary to a cerebral vascular incident.  The Veteran was hospitalized for schizophrenic exacerbations on several occasions.  In May 2005, he underwent surgery for bilateral subacute on top of chronic subdural hematoma and required extensive hospitalization and treatment.  Various records note the Veteran's reports that he has had migraines since service and repeated psychotic decompensations dating back to 1972.  
 
In an August 2012 presentation, the representative argued that in February 2004, the Veteran stated that the onset of both his mental condition and his headaches began in-service and he had required continuous treatment for both following discharge from active duty.  The representative asserted that the Veteran's statements as to continuity constitute new and material evidence and the claims should be reopened.  
 
At the time of the July 1987 denial, the record contained evidence showing that the Veteran suffered from headaches and that he dated their onset to military service.  At the time of the August 1999 denial, the record contained evidence showing a diagnosis of schizophrenia and documented the Veteran's reports that he had been mentally ill since discharge from service.  The Board acknowledges the representative's arguments, but does not find the Veteran's statements regarding in-service onset and continuity sufficient to reopen either claim.  That is, his contentions in this regard were previously considered and are not new.  
 
To the extent that the above-referenced evidence was not previously considered, and is not cumulative or redundant, it is new.  The Board, however, does not find such evidence material because it does not relate to an unestablished fact necessary to substantiate the claims and does not raise a reasonable possibility of substantiating the claims.  That is, it does not suggest that a psychosis was compensably disabling within one year following discharge from active duty, or that any currently diagnosed acquired psychiatric disorder or headache disorder is related to active military service or events therein.  
 
Because appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claims, the benefit of the doubt doctrine does not need to be applied in this case.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

The Veteran is advised that he can attempt to reopen his claim in the future.  Should the appellant attempt to do so he is advised that the best evidence to reopen his claims would be medical evidence which shows that it is at least as likely as not that an acquired psychiatric disorder, and a chronic headache disorder are related to his military service.
 
 
ORDER
 
New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for headaches is denied.
 
New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, is denied.  
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


